DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s Representative Mr. Robert Antonio 11/29/2021.
The application has been amended as follows:
In the claim:
Claim 1, on line 2, “an RF” has been replaced with --a radio frequency (RF)--; on line 3, “an” has been replaced with --a--.
Claim 15, on line 2, “an" has been replaced with --a--; on line 3, "an" has been replaced with --a--.
Claim 16, on line 2, “an" has been replaced with --a--; on line 3, "an" has been replaced with --a--.
Allowable Subject Matter
4.          Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
As to independent claim 1, Fink et al US 9,715,609 teaches systems, apparatuses and methods for beamforming RFID tags; Ofek et al US 7,643,794 teaches multi-sector antenna apparatus;  Dent US 6,377,558 teaches multi-signal transmit array with low intermodulation; Niu et al US 20090231196 teaches MMwave Wpan communication system with fast adaptive beam tracking. However, the teaching of the prior art either combined or alone fails to teach wherein the response packet includes an identifier of the assigned directional beam and a priority value associated with one of the training packets.
Dependent claims 2-14 are allowable for the same reason.

As to independent claim 16, Fink et al US 9,715,609 teaches systems, apparatuses and methods for beamforming RFID tags; Ofek et al US 7,643,794 teaches multi-sector antenna apparatus;  Dent US 6,377,558 teaches multi-signal transmit array with low intermodulation; Niu et al US 20090231196 teaches MMwave Wpan communication system with fast adaptive beam tracking. However, the teaching of the prior art either combined or alone fails to teach receiving data at a first rate from the station device during an upstream timeslot allocated to the station device using the assigned directional beam and receiving data at a second data rate from the station device during a second upstream timeslot that is not allocated to the station device.
5.	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 

/NHAN T LE/Primary Examiner, Art Unit 2649